Filed 11/4/20 Staine v. Board of Civil Service Commissioner CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

RUPERT STAINE,                                                       B295515

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BS171872)
         v.

BOARD OF CIVIL SERVICE
COMMISSIONER et al.,

         Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, James C. Chalfant, Judge. Affirmed.

     Mastagni Holstedt, Ian B. Sanster, Melissa M. Thom,
Howard A. Liberman and Joel M. Weinstein for Plaintiff and
Appellant.

      Christina L. Checel and Elizabeth Greenwood, City
Attorneys, for Defendants and Respondents.

                                    _________________________
                       INTRODUCTION
       Rupert Staine appeals from the trial court’s judgment
denying his second petition for writ of administrative mandamus.
He argues the trial court committed a series of prejudicial errors
which effectively denied him an opportunity to challenge the
findings made by the Board of Civil Service Commissioners in its
decision.
      We conclude the trial court did not err and affirm the
judgment.
      FACTUAL AND PROCEDURAL BACKGROUND
A.    Factual Background
      Staine was employed by the Department of Airports of the
City of Los Angeles (Department) in the capacity of Airport Police
Officer III and K-9 Officer. The Department received a complaint
from witnesses who alleged Staine committed battery1 against a
female and exhibited his firearm in a threatening manner while
off duty; the Department initiated an internal affairs
investigation.
      On September 22, 2014, the Department issued its notice of
intent listing five allegations against Staine. The notice proposed
termination of employment. On October 8, 2014, the Department
served Staine with the notice. On November 18, 2014, a Skelly2
hearing was held, where Staine (represented by counsel) had the

1     Staine “grabbed” the victim, “threw her against a wall,” and
“brandished his gun”; he told her he was an officer during the
incident.
2     Skelly v. State Personnel Board (1975) 15 Cal.3d 194.




                                 2
opportunity to respond to the charges and argue mitigation of the
proposed penalty.
       The Department found the allegations true, and on
February 23, 2015 served Staine with a notice of discharge,
effective immediately. Staine appealed the notice of discharge
and requested a hearing.
B.   Administrative Proceeding and Board’s Decision
       The administrative hearing took place on June 29 and 30,
August 3 and 4, and September 22, 2015, before a hearing
examiner of the Board of Civil Service Commissioners for the
City of Los Angeles (Board). The Board “is empowered to rule on
the merits of disciplinary actions imposed by the Department.”
Staine testified at the hearing. On November 5, 2015, the
hearing examiner issued a 43-page Report3, finding true each of
the five allegations against Staine. The examiner concluded the
Department had met its burden of proving the allegations against
Staine. The examiner found the Department was “within its
rights to discharge Staine.”
       On January 28, 2016, the Board held a hearing and
reviewed the Hearing Examiner’s Report. Without expressly
adopting the hearing examiner’s findings, the Board adopted the
recommendation of the hearing examiner, found discharge was
appropriate, and upheld the Department’s decision to terminate
Staine from employment.
       Staine filed a demand for reinstatement; the Board denied
his request.


3    We interchangeably refer to the 43-page report as the
Report or Hearing Examiner’s Report throughout the opinion.




                                3
C.    First Petition for Writ of Administrative Mandamus
       On April 27, 2016, Staine filed a petition for writ of
administrative mandamus (First Writ Petition) challenging the
Department’s and Board’s (collectively, Respondents') decisions,
pursuant to Code of Civil Procedure4 section 1094.5. He disputed
and denied “all adverse findings against him.” He alleged
Respondents abused their discretion: 1) “by imposing and
sustaining severe and unconscionable punishment based upon
[Staine’s] alleged conduct”; 2) “because their decisions are not
supported by the evidence in light of the whole record”; and
3) “because their decisions are not supported by the findings.”
(Italics added.)
       Staine argued the Board’s decision was not supported by
any factual findings it had independently made or had adopted
from the Hearing Examiner’s Report, in violation of Topanga
Assn. for a Scenic Community v. County of Los Angeles (1974)
11 Cal.3d 506 (Topanga).5 He requested the court set aside or
vacate the Board’s decision, reinstate his position as an Airport
Police Officer III and K-9 Officer “with full back pay, interest on
the back pay, benefits,” and award him reasonable attorney fees
and costs.

4    All further undesignated statutory references are to the
Code of Civil Procedure.
5      Topanga requires the Board to “set forth findings to bridge
the analytic gap between the raw evidence and ultimate decision
or order.” (Topanga, supra, 11 Cal.3d at p. 515.) This enables
the trial court to scrutinize the record to determine whether
substantial evidence supports the Board’s findings and whether
the Board’s findings support the Board’s action. (Id. at p. 510.)




                                 4
        On May 3, 2017, the trial court issued a lengthy written
order, granting in part and denying in part Staine’s First Writ
Petition. It found the Board’s decision violated Topanga because
it “failed to adopt the factual findings in the Hearing Examiner’s
Report or make separate findings. The remedy for this violation
is to remand the case to the Board to make the required
findings.” The trial court issued a writ of mandate remanding
the matter to the Board, with instructions to hold such further
proceedings as necessary to adopt the factual findings in the
Hearing Examiner’s Report or make separate findings consistent
with the requirements of Topanga.
        The trial court’s written order did not end there, however,
as it provided four more pages of “analysis assum[ing] that the
Board either adopts the Hearing Examiner’s findings or makes
its own.” The trial court’s order then reviewed and affirmed the
findings in the Hearing Examiner’s Report on credibility and use
of force, denied Staine’s laches defense, and found the penalty of
discharge was appropriate. Based on the foregoing, the court
denied the petition “[i]n all other respects.” No final judgment
was issued after the remand order.
D.    Board’s Amended Decision
      On September 28, 2017, the Board held a hearing “to
respond to the May 3, 2017 order . . . commanding it make
findings in support of its January 28, 2016 decision . . . and to
render a decision consistent with its obligations under [Topanga]
without taking additional evidence.” The Board’s president
described the issue on remand as “more a ministerial issue” that
the Board neglected to formally adopt the Hearing Examiner’s
Report and findings.




                                 5
      During the hearing, Respondents argued the Board’s duty
“was simply to adopt the Hearing Officer’s recommendation or
provide its own rationale for why the charges were sustained and
bridge the analytical gap required by Topanga.” Staine argued
“separate findings may be appropriate” and that he could provide
the Board with “a separate analysis leading to separate findings
by the Board.”
      The Board unanimously voted to adopt the findings from
the Hearing Examiner’s Report “as its own.” This amended
decision was served on the parties on September 29, 2017; the
Board then filed and served a return on the administrative writ.
E.    Second Petition for Writ of Administrative Mandamus
      On December 27, 2017, Staine filed a second petition for
writ of administrative mandamus (Second Writ Petition) “to
remedy errors in the Amended Decision.” He once more
“dispute[d] and denie[d] all adverse findings against him.” He
alleged the Board abused its discretion: 1) “by imposing and
sustaining severe and unconscionable punishment in the
Amended Decision based upon [Staine’s] alleged conduct”;
2) “because their decisions, including the Amended Decision, are
not supported by the evidence in light of the whole record”;
3) “because their decisions, including the Amended Decision, are
not supported by the findings.” (Italics added.) Importantly,
Staine did not challenge whether the Board lawfully complied
with the trial court’s previous order; instead he challenged the
merits of the Board’s findings, as he had challenged the hearing
examiner’s findings in the First Petition. Because the Board
adopted the hearing examiner’s findings, the two sets of findings
were identical. As he had in the First Writ Petition, Staine asked
the court to review the merits and set aside and/or vacate the




                                6
Board’s amended decision, reinstate his position with the
Department with full back pay and interest, and award him
reasonable attorney fees and costs.
F.    Respondents’ Demurrer to Staine’s Second Writ Petition
      On April 16, 2018, Respondents demurred to Staine’s
Second Writ Petition, contending it was barred by res judicata
because the court “entered a final judgment” in the prior writ
petition proceeding, the prior action was “between the same
parties” and involved the “same allegations” and “same prayer for
relief” as Staine’s First Writ Petition.
      Prior to the May 22, 2018 hearing on Respondents’
demurrer, the trial court issued its tentative decision sustaining
the demurrer without prejudice. The tentative provided the
following analysis:
      1) The “same parties” (Staine, the Board, and the
Department) were involved in both actions.
      2) Both writ petitions are based on the “same primary
right”—i.e. Staine’s “right to be free from all injuries arising from
an allegedly wrongful discharge imposed by the Board”—and
thus “must be viewed as alleging the same cause of action.”
      3) Because Staine had raised both the Topanga issue and
issues as to the merits of the charges and penalty imposed in his
First Writ Petition, the court’s May 3, 2017 written order
addressed “both Topanga and the merits.” The court’s May 3,
2017 “written decision analyzed the issues raised in the Hearing
Officer’s findings based on an assumption that the Board may
adopt them.” The court’s “non-Topanga conclusions would have
meaning if the Board adopted the Hearing Officer’s findings.”
The Board adopted the hearing officer’s findings on remand,
“thereby removing the condition from the court’s decision.”




                                 7
      At the May 22, 2018 hearing on Respondents’ demurrer, the
trial court provided its reasoning: “There was a previous case
heard by me in which I ruled and granted the petition on
Topanga grounds, remanded to the Board to make findings. And
then I assume that if the Board made findings consistent with
the hearing officer, a certain analysis would apply. [¶] To me,
that is—a conditional evaluation. That is, I decided the merits on
the condition that the Board adopted the hearing officer’s finding.
If the Board did not adopt the hearing officer’s finding, the
condition was not satisfied; and then my opinion on everything
would be advisory in nature. [¶] But, in fact, the Board did
adopt the hearing officer’s findings. As a result, the condition
was removed; and my analysis applied.”
      The court sustained the demurrer with leave to amend, and
concluded: “Because the court denied Staine’s claims in the Prior
Lawsuit in all respects except for the Board’s failure to adopt
findings, Staine is limited in this new mandamus lawsuit to a
claim that the Board’s adoption of findings was procedurally
deficient or that the findings do not support its decision. Staine
may not relitigate the weight of the evidence on the charges of
assault, brandishing a weapon, . . . credibility, laches, the
appropriate discipline, or any other issue” raised by way of his
First Writ Petition. Thus, according to the trial court, the only
issues left open after the court sustained the demurrer was
whether the Board’s adoption of findings was procedurally
deficient and whether its findings supported its decision.
However, because the Board adopted the findings of the hearing
examiner and the trial court had previously ruled that those
findings supported the Board’s decision, under the trial court’s
analysis, there was but one single question to decide: whether




                                8
the Board lawfully complied with the trial court’s order that it
state its own findings or adopt the findings of the hearing
examiner. And although given leave to do so, Staine did not
amend his Second Writ Petition to add such a challenge to the
Board’s amended findings.
G.    Hearing and Ruling on Staine’s Second Writ Petition
      On November 27, 2018, the trial court denied Staine’s
Second Writ Petition. The court explained it had provided the
Board with the option, on remand, to adopt the findings of the
Hearing Examiner’s Report or to make its own findings. The
court explained Staine was thus entitled to argue to the Board—
based on evidence already presented—that it should not rely on
the hearing examiner’s findings and instead, make different
findings and reach a different decision. The Board “had
discretion to change its mind and grant Staine relief. It did not,
however, have the discretion to consider new evidence. Where
there has been an opportunity to present evidence on an issue in
an administrative hearing, a party is not entitled to present new
evidence on remand.” (Italics added.)
      On December 4, 2018, the judgment was issued, denying
the writ and affirming the findings of the Board.
      This appeal followed.
                          DISCUSSION
      Staine sought a writ of administrative mandamus under
section 1094.5, which “structures the procedure for judicial
review of adjudicatory decisions rendered by administrative
agencies.” (Topanga, supra, 11 Cal.3d at p. 514.) A petition for a
writ of mandate presents the trial court with the question
“whether the respondent [i.e., the administrative agency, board,




                                 9
department] has proceeded without, or in excess of, jurisdiction;
whether there was a fair trial; and whether there was any
prejudicial abuse of discretion. Abuse of discretion is established
if the respondent has not proceeded in the manner required by
law, the order or decision is not supported by the findings, or the
findings are not supported by the evidence.” (§ 1094.5, subd. (b);
see Fukuda v. City of Angels (1999) 20 Cal.4th 805, 810.)
       Application of the doctrine of res judicata is a legal issue
subject to independent review. (Jenkins v. County of Riverside
(2006) 138 Cal.App.4th 593, 618.)
A.    The Conditional Judgment
       Staine contends the trial court committed two prejudicial
errors. First, he contends the trial court prejudicially erred when
it remanded the First Writ Petition back to the Board without
also setting aside the Board’s prior decision, in violation of
section 1094.5, subdivision (f). He maintains he is unaware how
the trial court “could decide a matter on the merits without the
factual findings required by Topanga” and argued the court had
“no legal authority supporting [its] cart-before-the-horse
procedural approach” via its May 3, 2017 order.
       We reject Staine’s first argument. Section 1094.5,
subdivision (f) provides: “The court shall enter judgment either
commanding respondent to set aside the order or decision, or
denying the writ. Where the judgment commands that the order
or decision be set aside, it may order the reconsideration of the
case in light of the court’s opinion and judgment and may order
respondent to take such further action as is specially enjoined
upon it by law, but the judgment shall not limit or control in any
way the discretion legally vested in the respondent.” (§ 1094.5,
subd. (f), italics added.)




                                10
      This statute does not prohibit conditional judgments.
Addressing the First Writ Petition, the trial court issued an order
denying the petition conditioned on the Board adopting the
hearing examiner’s factual findings. The court thoroughly
analyzed the evidence and the issues which Staine’s petition
raised. Issuing a conditional judgment was an efficient way to
approach adjudication, particularly in light of Staine’s request
that the trial court review the Board’s decision for substantial
evidence. Staine cites no authority and we have found none that
prohibits the trial court from proceeding in this fashion. We find
no abuse of discretion. (See Shapiro v. Clark (2008)
164 Cal.App.4th 1128, 1148 [issuing conditional judgment in the
context of a motion for relief from default is within the trial
court’s discretion.].)
      Staine contends the court’s additional analysis (conditional
upon the Board’ adopting the hearing examiner’s findings) was
“anticipatory non-binding dicta” that was merely advisory. We
disagree. The trial court had decided the merits on the condition
that the Board adopt the hearing officer’s findings. Had the
Board not adopted the hearing examiner’s findings, the condition
precedent would not have been satisfied, and the court’s
additional analysis would have remained advisory in nature.
This, however, did not occur.
      Staine next argues the court’s “dicta apparently made the
Board believe it had no discretion on remand”, in violation of
section 1094.5, subdivision (f). He contends the Board
“interpreted the Judge’s opinion as a command by the Judge to
the Board to adopt the findings on the record ‘without taking
additional evidence,’ ” which lead the Board to merely “rubber-
stamp” the hearing examiner’s findings. Again, we disagree.




                                11
Nothing in the court’s conditional ruling precluded the Board
from exercising its discretion to make its own findings based on
its review of the evidence. In fact, Staine argued “separate
findings may be appropriate” during the Board’s September 28,
2017 hearing, and proposed providing the Board with “a separate
analysis leading to separate findings by the Board.” A Board
commissioner indicated she would be “disinclined” to hear
“another factual argument to make different findings,” which
demonstrates the Board was aware of its discretion to do so. The
Board exercised its discretion and voted to adopt the hearing
examiner’s findings.
B.    Res Judicata
       Staine’s second argument challenges the court application
of the doctrine of res judicata to sustain Respondent’s demurrer.
He argues the court erred when it applied res judicata because
there was no final judgment on the merits.
       The doctrine of res judicata has two aspects—claim
preclusion and issue preclusion. Here, we are concerned with the
claim preclusion aspect of res judicata, which “prevents
relitigation of the same cause of action in a second suit between
the same parties or parties in privity with them.” (Mycogen Corp.
v. Monsanto Co. (2002) 28 Cal.4th 888, 896.) The doctrine serves
to prevent inconsistent rulings, promote judicial economy by
preventing repetitive litigation, and protect against vexatious
litigation. (Federation of Hillside & Canyon Assns. v. City of Los
Angeles (2004) 126 Cal.App.4th 1180, 1205 (Federation).)
       For res judicata to apply, three conditions must be met:
(1) the decision in the previous proceeding resulted in a final
judgment on the merits; (2) the present proceeding must be on
the same cause of action as the prior proceeding; and (3) the




                               12
parties in the present proceeding or parties in privity with them
must be the same as the parties to the prior proceeding. (Boeken
v. Philip Morris USA, Inc. (2010) 48 Cal.4th 788, 797; Federation,
supra, 126 Cal.App.4th at p. 1202.)
         “California cases have uniformly held that a trial court’s
complete denial of a petition for administrative mandamus is a
final judgment that may be appealed by the petitioner.” (Dhillon
v. John Muir Health (2017) 2 Cal.5th 1109, 1113 (Dhillon).)
California cases have also held that “a trial court’s judgment
granting administrative mandamus, and ordering the
substantive relief sought” is a final judgment that may be
appealed. (Id. at pp. 1113–1114.) In both scenarios, the court’s
order leaves no issue for future consideration except the fact of
compliance or noncompliance with the terms of the court’s order.
(Id. at p. 1114.)
        In Dhillon, our Supreme Court explained: “ ‘ “It is not the
form of the decree but the substance and effect of the
adjudication which is determinative. As a general test, which
must be adapted to the particular circumstances of the individual
case, it may be said that where no issue is left for future
consideration except the fact of compliance or noncompliance
with the terms of the first decree, that decree is final, but where
anything further in the nature of judicial action on the part of the
court is essential to a final determination of the rights of the
parties, the decree is interlocutory.” ’ ” (Dhillon, supra, 2 Cal.5th
at p. 1115.) A judgment is final, and therefore appealable,
“ ‘ “ ‘when it terminates the litigation between the parties on the
merits of the case and leaves nothing to be done but to enforce by
execution what has been determined.’ ” ’ ” (Ibid.)




                                 13
       Here, the trial court’s May 3, 2017 order either granted or
denied each of Staine’s claims. Staine had alleged in his First
Writ Petition that Respondents abused their discretion because:
1) the Board imposed severe and unconscionable punishment
based on Staine’s alleged conduct; 2) the Board’s decision was not
supported by the evidence; and 3) the Board’s decision was not
supported by the findings. The court agreed with Staine’s third
contention, and found the Board’s decision did not contain
findings, in contravention of Topanga, and remanded for that
limited purpose.
       The court thoroughly analyzed Staine’s first and second
contentions and denied them on the merits conditioned upon the
Board’s adopting, if it did, the hearing examiner’s findings. Once
the Board adopted the hearing examiner’s findings on September
29, 2017, the Topanga requirement was met and the matter was
fully adjudicated.
       The trial court did not reserve jurisdiction to consider any
issues or to review the Board’s amended decision. (See Dhillon,
supra, 2 Cal.5th at p. 1117.) Once the court issued the writ, “no
issue was then left for the court’s ‘ “future consideration except
the fact of compliance or noncompliance with the terms of the
first decree.” ’ ” (Ibid.) Had the Board decided not to adopt the
findings of the hearing examiner and instead decided to make its
own findings, the portion of the trial court’s order addressing the
non-Topanga issues would have been moot.
       Moreover, even if we were to hold that the court’s grant of
leave to amend the Second Writ Petition effectively reserved
jurisdiction to review the Board’s compliance with the trial
court’s prior order, Staine did not seek further review on that
ground.




                                14
     We conclude there was a final judgment on the merits
which permitted application of the doctrine of res judicata to the
Second Writ Petition. The trial court did not err.
                         DISPOSITION
      The December 4, 2018 judgment is affirmed. The parties
are to bear their own costs on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                                15